Citation Nr: 0822521	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-39 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
(DM).

2.  Entitlement to service connection for an unspecified 
circulatory disorder.

3.  Entitlement to service connection for cholelithiasis.

4.  Entitlement to service connection for skin condition(s) 
to include as due to Agent Orange exposure.

5.   Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision in which 
the RO denied service connection for hypertension, a 
circulatory disorder, cholelithiasis, skin conditions, as 
well as denied a TDIU.  The veteran filed a notice of 
disagreement (NOD) in February 2004, and the RO issued a 
statement of the case (SOC) in September 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2004.

In July 2005, the veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  In September 2005, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claims following a de novo review of the entire evidence 
of record.

In July 2007, the Board remanded these matters to the RO to 
afford him a Board hearing, as requested.  In February 2008, 
the veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.  Prior to the hearing in January 2008, and during 
the hearing, the veteran submitted additional evidence, along 
with a waiver of initial RO consideration of all the evidence 
submitted, as noted.  

Also during the hearing, it was indicated that the RO should 
have adjudicate the issue of service connection for 
cholelithiasis (gallstones) should have been adjudicated by 
the RO as a petition to reopen, considering that a February 
1987 final Board decision had previously denied service 
connection for a stomach condition.  However, as the prior 
final Board decision addressed duodenal ulcers/peptic ulcer 
disease,--a different diagnosed stomach condition than the 
current gallstones-the Board finds that an original for 
service connection for cholelithiasis (gallstones) is 
currently before the Board on appeal.  See Boggs v. Peake, 
520 F. 3d 1330 (Fed. Cir. 2008)

The Board's decision on each of the claims for service 
connection is set forth below.  The claim for a TDIU is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished. 

2.  Hypertension was not shown in service or for years after 
service  discharge, and is not shown to be medically related 
to service; also, competent and uncontroverted medical 
opinion establishes that the veteran's hypertension is not 
secondary to his service-connected diabetes. 

3.  There is no competent evidence which establishes that the 
veteran currently has a disability affecting the circulatory 
system.

4.  Cholelithiasis was first diagnosed many years after 
discharge from service, and there is no competent evidence or 
opinion of a medical relationship between current 
cholelithiasis, status post cholecystectomy, and service.

5.  As the veteran served in Vietnam during the Vietnam era, 
his exposure to Agent Orange is presumed.

6.  The veteran has been diagnosed with various a skin 
conditions, to include status post skin cancer on the left 
arm (unknown type with secondary scar), solar lentigo, 
seborrheic keratosis on the left arm, and severe sun damage 
of the left arm; however,  none of these conditions is  among 
the disabilities recognized by VA as associated with Agent 
Orange exposure.

7.  No skin condition was shown in service or for many years 
thereaft4er, and there is no medical evidence of a nexus 
between  any diagnosed skin disability first documented many 
years after service, and the veteran's active military 
service, to include  presumed in-service herbicide exposure.




CONCLUSION OF LAW

1.  The criteria for service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
are not met.  38 U.S.C.A. §§ 1110, 5103,  5103A,  5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007). 

2.  The criteria for service connection for an unspecified 
circulatory disorder are not met.  38 U.S.C.A. §§ 1110, 5103,  
5103A,  5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007)

3.  The criteria for service connection for cholelithiasis 
are not met.  38 U.S.C.A. §§ 1110, 5103,  5103A,  5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007)

4.  The criteria for service connection skin condition(s) to 
include as due to Agent Orange exposure, are not met.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 ((West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the  
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.   See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, an August 2003 pre-rating letter provided 
notice to the appellant regarding the information and 
evidence needed to substantiate his claims for service 
connection for a circulatory disorder, for skin conditions, 
and for cholelithiasis.  The aforementioned letter as well as 
separate August 2003 pre-rating letter, the RO provided 
notice to the appellant regarding information and evidence 
needed to substantiate claims for service connection based on 
exposure to Agent Orange.  These letters also informed the 
veteran of what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The January 2004 RO rating decision reflects 
the initial adjudication of these claims after issuance of 
the August 2003 letters.  Hence, this notice meets 
Pelegrini's content of notice requirement, as well as the 
VCAA's timing of notice requirements.  The February and 
September 2005 SSOCs, the RO considered the veteran's claim 
for service connection for hypertension, on a direct basis 
and as secondary to his service-connected DM, and provided 
him with the provisions of 38 C.F.R. § 3.310.

Post-rating, March and July 2006 post-rating letters, the 
veteran was requested to submit any additional information or 
evidence that pertained to his claims, and the claims file 
reflects that the veteran has submitted evidence in support 
of his claims. In addition, the March and July 2006 letters 
informed the veteran how disability evaluations and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  In a March 2007 post-rating letter, 
the veteran was provided with additional notice pertaining to 
his claim for service connection for hypertension, to include 
as secondary to his service-connected DM.  After issuance of 
the above letters, and proving the veteran and his 
representative additional opportunity to respond, the RO 
readjudicated each issue on appeal in a November 2007 SSOC.  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006). See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).  

While the appellant was not provided information regarding 
disability ratings and effective dates until the March 2006 
and July 2006 notice letters, on these facts, such omission 
is not shown to prejudice the veteran. As the Board's 
decision herein denies each of the claims for service 
connection on appeal, no disability rating or effective date 
is being, or is to be, assigned.  Hence, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal.  
Pertinent medical evidence of record includes the veteran's 
service medical records, VA medical records, private medical 
records and the reports of a June 1967 VA gastrointestinal 
(GI) examination, a September 2003 VA skin disease 
examination, a September 2003 diabetes mellitus examination, 
and a March 2007 VA diabetes examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the July 2005 hearing before RO personnel and the February 
2008 Board hearing, as well as various written statements 
provided by the veteran as well as by his representative, on 
his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, , 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters  herein 
decided, at this juncture.  See Mayfield,  20 Vet. App. at  
543  (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Service treatment records include a December 1964 record that 
shows the veteran was evaluated for sore throat and coughing.  
In June 1965, the veteran was seen for complaints of burning 
when urinating and low back pain.  The veteran's December 
1965 separation examination reflects that he was examined and 
evaluated as clinically normal, with no findings or diagnosis 
of any medical diseases or disability.  His blood pressure 
was 118/76, a chest x-ray was negative and laboratory results 
were negative.  On contemporaneous self-report, the veteran 
indicated that his health was good and he denied any medical 
problems.  In January 1966, the veteran indicated that there 
had been no change in his medical history since his last 
examination. 

There are buddy statements from May 1967 that these 
individuals were aware of the veteran's complaints of stomach 
pains and he used to go to sick call for treatment.  

A June 1967 VA gastrointestinal (GI) examination noted that 
the veteran had a history of going to sick call for per 
umbilical burning sensation and hyperacidity in the middle 
1965; symptoms were aggravated by fatty foods and that the 
veteran had seen a private physician after discharge from 
service.  A GI series (GIS) in July 1966 revealed duodenitis.  
Current GI series was essentially negative.  Physical 
examination of the heart showed a normal sinus rhythm, no 
cardiomegaly, the pulmonary fields clear, examination of the 
abdomen showed that the liver was not enlarged, the spleen 
was not palpable, and there was mild to moderate tenderness 
to pressure of the episgastrim.  The examiner also reported 
no skin disease. His blood pressure was 130/70.

An August 1977 VA medical record reflects that the veteran's 
blood pressure reading was 128/88.  He complained of 
hyperacidity and belching and was assessed with rule out 
gallbladder versus peptic ulcer disease.  

A September 1977 GIS found no significant abnormality of the 
stomach and duodenal bulb.

A December 1982 VA outpatient record reflects blood pressure 
readings of 124/76, 140/98, and 140/86. 

A December 1982 GIS was essentially negative.  The diagnosis 
was gastric ulcer.

A March 1983 VA outpatient record notes the veteran's blood 
pressure reading as 160/78.

In June 1983, the veteran complained of upper quadrant pain.  
On examination, his abdomen was soft and he was diagnosed 
with gastric ulcer.  His blood pressure reading was 148/88.

In January 1986, a VA radiologist reviewed films from the 
veteran's July 1966 GIS. After review, the VA physician 
reported that on these films the stomach and duodenum 
appeared grossly normal.  No focal ulcerations were seen.  

VA medical records reflect that the veteran was admitted to 
the hospital in March 1998 and April 1998 due to hypertensive 
emergency/crisis.  Blood pressure readings were 250/130; 
190/110; 180/120.  He also complained of right upper quadrant 
abdominal discomfort.  Diagnosis was hypertension and 
duodenal ulcer by history.

A November 1998 VA outpatient treatment record shows the 
veteran was diagnosed with arterial hypertension and peptic 
ulcer disease.  The veteran had no major complaints at that 
time.

An April 1999 VA outpatient record notes an assessment of 
coronary artery disease and high blood pressure.  

An October 2000 EKG showed a normal sinus rhythm.

An August 2001 echogram of the upper abdomen revealed that 
the veteran's liver was of normal size and echotexture with 
no focal lesions and his gallbladder was normal, showing no 
calculi or masses.  The impression was a normal upper 
abdominal sonogram.  Diagnostic code was normal.  

A January 2002 VA treatment record reflects that the veteran 
had recurrent episodes of right upper quadrant pain and 
positive hepato-iminodiacetic acid (lidofenin)- (HIDA), which 
was not responsive to non operative measures.  

A July 2002 VA endoscopy report reflects an impression of 
gastroesophageal reflux disease (GERD) and right upper 
quadrant abdominal pain.  

A July 2002 VA surgery clinic note reveals evidence of 
gallbladder dyskinesia.  

A  January 2003 VA general surgery consultation record 
reflects that the veteran stated he had a longstanding 
history of right upper quadrant abdominal pain, mostly after 
meals.  Meteorism "a u.a.u" revealed cholelithiasis.  It 
was also noted that the veteran was under treatment for 
hypertension. No history of other serious illness.  
Examination revealed that the veteran's lungs were clear, his 
heart had a regular rhythm, and his abdomen was soft.

A February 2003 chest x-ray revealed normal size of heart, 
lung with no infiltrates seen.  The assessment was 
cardiopulmonary stable, hypertension stable, history of 
abnormal response of gall bladder to a common meal stimuli; 
and mild polycythemia probably secondary to smoking.

A February 2003 VA hospital discharge summary reveals a 
diagnosis of symptomatic cholelithiasis. The operation report 
indicated that the veteran had a history of prolonged 
complaints of right upper quadrant pain associated with an 
abdominal sonogram finding of symptomatic cholelithiasis.  
The veteran underwent elective cholecystectomy.  
 
A September 2003 VA skin disease examination report reflects 
that the veteran provided a history of skin cancer on his 
left forearm since 1970.  He referred to having had a biopsy 
done, which showed melanoma, but no further treatment was 
given.  Apparently, according to the veteran, surgery was 
performed for malignant melanoma in 1970; however, the 
examiner noted that this could not be confirmed.   On 
examination, there was a pigmented, mildly atrophic scar on 
the left mid forearm, measuring 3.3 centimeters (cms) long 
and 1 cm in width.  On the same extremity and upper to the 
scar, there was a 1 cm black macule with some irregularity on 
the borders.  The diagnoses included status post skin cancer 
on the left forearm - uncertain type, with secondary scar; 
solar lentigo; seborrheic keratosis on the left forearm, and 
severe sun damage of the skin.

A September 2003 diabetes mellitus examination report 
reflects that the veteran stated he has had a history of 
hypertension since 1992 and also a past history of myocardial 
infarction in 1997.  He was diagnosed with diabetes mellitus, 
type II.  

An April 2005 VA outpatient record reflects that the veteran 
was assessed with GERD, hypertension, diabetes mellitus-type 
II, tobacco use disorder, and polycythemia that may be 
related to chronic tobacco use.

During the veteran's July 2005 hearing before RO personnel, 
he testified that his doctor informed him that diabetes 
affects the heart, and the functioning in the entire 
circulatory system.  He testified that he went to be 
discharged from service, he was taken to sick call because 
everything was blurry and he fell down.  He furthered that it 
was in December 1965 when he was told that his blood pressure 
had risen and they gave him some pills.  After that incident, 
he stated he was discharged and it wasn't until 1992 that he 
was treated for a high blood pressure problem.  The veteran 
asserted that his hypertension was due to his diabetes.  The 
veteran also testified that back in 2001 to counteract the 
problem of gastroenteritis, he had his gall bladder taken 
out.  

A March 2007 VA diabetes examination report includes a 
summary of possible complications to include cardiovascular 
disease, with the veteran's current diagnosed condition of 
hypertension.  The VA examiner opined that in this case, the 
veteran's hypertension is not a complication of his diabetes 
because the hypertension diagnosis predated the diabetes.  In 
addition, since there is no evidence of diabetic renal 
disease, the hypertension has not been aggravated, worsened 
or increased by the veteran's service-connected diabetes.   
  
During the February 2008 Board hearing, the veteran testified 
that he received treatment for hypertension two months after 
he was discharged from service from a private physician, and 
thereafter through the VA Medical Center (VAMC) in San Juan, 
Puerto Rico.  He asserted that his belief that his 
hypertension is related to his service-connected diabetes, 
and that he was told high blood pressure came from diabetes.  
The veteran testified that he stated seeking treatment for 
his gallstone condition about ten years after service, which 
resulted in the removal of his gall bladder.  He believed he 
should be service connected because he still had gastritis.  
In regards to his claim for service connection for a 
circulatory disorder, the veteran testified that when he was 
discharged from service he had arrhythmia and they gave him 
pills to control it.  He furthered that his high blood 
pressure and circulatory condition are the same.  The veteran 
testified that he started seeking VA treatment in 1967 for a 
skin condition of his left arm due to Agent Orange exposure.  
He indicated that a biopsy was performed, but no-one provided 
him with the results.  When asked what kind of treatment he 
was currently receiving for the skin condition on his arm, he 
replied "none."  With his representative's assistance, the 
veteran indicated that a residual scar from a 1967 skin 
condition was the actual disability sought in his claim for 
service connection for a skin condition.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  A grant of service connection requires findings as 
to the existence of a current disability and a connection   
between the veteran's service and the disability.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993). 

Service connection may be presumed for certain chronic 
diseases, including hypertension, which develop  to a 
compensable degree within one year after discharge from  
service, even though there is no evidence of such disease  
during the period of service.  This presumption is rebuttable  
by probative evidence to the contrary.  38 U.S.C.A. §§  
1101(3), 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R.  
3.307, 3.309(a) (2007). 

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent (to include Agent Orange), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. See 38 C.F.R. §§ 3.307(a)(6)(iii); see also 
VAOPGCPREC 7-93.

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

A.  Hypertension

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection for hypertension are not met.

After a full review of the record, including the medical 
evidence and statements by the veteran and his 
representative, the Board finds that service connection for 
hypertension is not warranted on a direct, presumptive, or 
secondary basis.

Initially, the Board notes that there is no evidence of 
hypertension in service. Service treatment records reflect no 
complaint, finding, or diagnosis of hypertension. On 
separation examination in December 1965, the veteran's blood 
pressure reading was normal - 118/76.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2007) (defining hypertensive 
vascular disease or hypertension for purposes of that section 
as diastolic blood pressure predominantly 90 mm or greater 
and isolated systolic hypertension as systolic blood pressure 
predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90mm and noting that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days).  
In addition, the veteran's vascular system was assessed as 
normal on discharge examination.

There also is no evidence of hypertension within the one-year 
presumptive period for chronic diseases, or for many years 
after service.  A June 1967 VA gastrointestinal (GI) 
examination showed a blood pressure reading of 130/70 and an 
August 1977 VA medical record showed a blood pressure reading 
of 128/88, both were normal.  The first indication of 
possible high blood pressure was in a December 1982 VA 
outpatient record which showed a blood pressure reading of 
140/98; however, two other readings showed lower readings not 
indicative of high blood pressure.   VA medical records 
reflect that the veteran was admitted to the hospital in 
March 1998 and April 1998 due to hypertensive 
emergency/crisis.  At that time, his blood pressure readings 
were 250/130; 190/110; 180/120; and he was diagnosed with 
hypertension. Thus, there is no evidence that the veteran had  
elevated blood pressure or hypertension for years after 
service, as he was first found to have hypertension more than 
twenty years after discharge from service.  The Board points 
out that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no medical evidence or opinion even 
suggesting a relationship between hypertension and service, 
and neither the veteran nor his representative has 
identified, presented, or alluded to the existence of any 
such medical evidence or opinion.

As regards the matter of whether the veteran's hypertension 
is related to his service-connected DM, a March 2007 VA 
examiner opined that the veteran's hypertension is not a 
complication of his diabetes because the hypertension 
diagnosis predated the DM diagnosis (DM was diagnosed in 
September 2003).  The March 2007 VA examiner furthered that 
since there is no evidence of diabetic renal disease, the 
veteran's non service-connected hypertension has not been 
aggravated, worsened or increased by the veteran's service-
connected diabetes.  Thus, the only competent opinion to 
address the relationship between the veteran's hypertension 
and his DM weighs against the claim.

B.  Circulatory Disorder

The initial requirement for establishing a valid claim for 
service connection consists of evidence of a current 
disability, as mentioned, and with regard to the veteran's 
claimed circulatory disorder, unspecified, this objective 
criterion has not been met.  As the basis for this claim, 
during the February 2008 Board hearing the veteran stated 
that when he came out of service he was treated for 
arrhythmia, and he was given pills.  In addition, the veteran 
appeared to assert that his high blood pressure and a 
circulatory disorder were one and the same.  

Initially, neither the veteran's STRs nor post-service 
medical records demonstrate treatment for or a diagnosis of a 
circulatory disorder.  There are no complaints or findings 
specific to identify a circulatory condition in any of the 
medical records associated with the claims file. Furthermore, 
there is no medical evidence, to include negative findings in 
a 1967 VA examination report, for treatment of arrhythmia.  
Thus, the Board finds that the medical evidence in this case 
fails to establish the veteran has a current circulatory 
disorder, and neither he nor his representative has 
presented, identified, or even alluded to the existence of 
any such evidence.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.   
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, the claim for service connection for a circulatory 
disorder must be denied because the first essential criterion 
for a grant of service connection- evidence of a current 
disability upon which to predicate a grant of service 
connection-has not been met.

Moreover, even if July 2007 and January 2008 private medical 
records noting impressions of popliteal aneurysms and an 
aneurysm at the left common iliac artery
show that the veteran has a current circulatory disorder, as 
opposed to a vascular disorder, the Board notes that the July 
2007 diagnosis is more than 30 years after the veteran's 
discharge from service.  In addition, there is no competent 
medical evidence or opinion even suggesting a relationship 
between the veteran's current aneurysms and his service, and 
neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any such 
evidence or opinion. Therefore, service connection for a 
circulatory disorder, unspecified, is not warranted.
C.  Cholelithiasis 

During the February 2008 Board hearing, the veteran testified 
that he first began to seek treatment for cholelithiasis, 
which are gallstones, about 10 years after he was discharged 
from service.  He has since had his gallbladder removed.  The 
veteran stated that he believed he should be service-
connected for cholelithiasis or for residuals of the removal 
of the gallbladder because he still had gastrititis.

The Board notes that the competent evidence reflects the 
veteran was diagnosed with cholelithiasis in January 2003 and 
a February 2003 VA medical record reflects that the veteran 
underwent elective cholecystectomy for diagnosed symptomatic 
cholelithiasis.  However, there simply is no competent 
evidence of a nexus between either the diagnosed condition or 
status post gall bladder removal and the veteran's military 
service.  

Although the veteran asserts that the claimed conditions had 
their onset in service, related to his ongoing gastritis, 
this is not supported by the service treatment records.  Even 
though the veteran has submitted buddy statements attesting 
to the veteran's complaints of stomach pains in service, and 
the veteran contends that he had ongoing stomach problems 
since service, his December 1965 separation examination was 
negative for complaints, findings or diagnosis for gastritis 
or related gastrointestinal disorder.  Furthermore,  a June 
1967 VA gastrointestinal examination shows that a GI series 
was performed with results that were essentially negative and 
a September 1977 GIS found no significant abnormality of the 
stomach and duodenal bulb.  Service connection is not 
available for complaints of stomach pains and discomfort, 
alone, without evidence of underlying pathology.  See 
generally, e.g. Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) and Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Indeed, it wasn't until December 1982 that there is actual 
objective evidence of a diagnosed digestive condition 
responsive to the veteran's complaints of stomach problems.  
However, in December 1982, the veteran was diagnosed with a 
gastric ulcer, a disorder that was subject of a prior final 
Board decision (and which is not for consideration in the 
present appeal).  Although, as indicated above, the veteran 
was later diagnosed with gallstones, the fact remains that 
there was no medical evidence of the claimed disorder for 
many years after service.  The Board again points out that 
the absence of evidence of a claimed disability for decades 
after service is a factor that weighs against a claim for 
service connection.  See Maxson, 230 F.3d 1330 at 1333.  
Further, none of the medical records identified above include 
any medical opinion even suggesting a relationship between 
cholelithiasis, elective cholecystectomy or even gastritis 
and the veteran's military service, and neither the veteran 
nor his representative has identified, or alluded to the 
existence of, any such evidence.

D.  Skin Condition

Following a review of the medical evidence of record in light 
of the above-noted legal authority, the Board finds that  the 
record does not support a grant of service connection for a 
skin condition  (claimed as akin cancer) on any basis.  
Initially, the Board notes that the veteran has been 
diagnosed with various skin conditions, to include status 
post skin cancer on the left arm (unknown type) with 
secondary scar, solar lentigo, seborrheic keratosis on the 
left arm, and severe sun damage of the left arm.  However, 
there is no evidence of a nexus between any diagnosed 
disability and service.
 
The Board acknowledges that the veteran served in Vietnam and 
that, therefore, it is conceded that he was exposed to Agent 
Orange. It must be emphasized, however, that none of the 
diagnosed skin conditions is among the diseases that have 
been associated with exposure to Agent Orange.  Nor was there 
a diagnosis of chloracne or acneform disease within one year 
of the veteran's last exposure to herbicides.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.307.

Notwithstanding presumptive service connection, service 
connection for a disability claimed as due to exposure to 
Agent Orange may be established by showing that a disability 
was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 
1113(b) and 1116, and 38 C.F.R. § 3.303.  

In this regard, the veteran's STRs are negative for 
complaints or findings of any skin condition.  A clinical 
evaluation of the skin on the separation examination in 
December 1965 was normal. There is no clinical indication in 
the record of any skin problems for many years following the 
veteran's discharge from service.

Post-service medical evidence reflect that the veteran first 
complained of a skin condition related to service when he 
filed he claim for service connection in May 2003.  The 
veteran was afforded a VA examination of the skin in 
September 2003 at which time he claimed to have had a history 
of skin cancer on his left forearm since 1970.   The veteran 
also reported that he had a biopsy done, which showed 
melanoma, and also according to the veteran, surgery was 
performed for malignant melanoma in 1970; however, the 
examiner specifically noted that this could not be confirmed.  
The Board also points out that the September 2003 VA 
examination report provides the first objective evidence of 
any skin condition.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claim disability is a factor that weighs 
against a claim for service connection.  See Maxson, 230 F.3d 
at 1333.  

Additionally, there is no competent medical opinion that any 
of the veteran's diagnosed skin conditions are related to his 
military service, to include presumed Agent Orange exposure 
therein -and neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any such opinion.  In short, there is no medical evidence to 
support the claim.  

E.  All Disabilities

In addition to the medical evidence, in adjudicating each  
claim, the Board has considered the veteran's and his 
representative's assertions advanced during the Board hearing 
and in various written statements.  However, to the extent 
that these assertions are advanced to establish  a 
relationship between the veteran's claimed disabilities and 
either service, or his service-connected DM, the evidence 
must fail.  As indicated above, each claim turns on the 
medical matters of current disability or medical relationship 
between a current disability and either military service or 
service-connected disability-matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, f the lay 
assertions in this regard have no  probative value.

For all the foregoing reasons, each of the claims for service 
connection for must be denied.    In arriving at the decision 
to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports any of the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Service connection for hypertension, to include as secondary 
to service-connected DM, is denied.

Service connection for a circulatory disorder, unspecified, 
is denied.

Service connection for cholelithiasis (claimed as a digestive 
disorder), is denied.

Service connection for skin condition(s), to include as due 
to Agent Orange exposure, is denied.


REMAND

The Board finds that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
veteran's claim for a TDIU.  As action by the RO is required 
to satisfy the notification provisions of the VCAA (see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003), a remand of the claim for a 
TDIU for full compliance with the VCAA's notice requirements 
is warranted.

Accordingly, the RO should, through VCAA-compliant notice, 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim for a TDIU, notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one- year VCAA notice period). 
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations. Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his attorney VCAA-compliant 
corrective notice specific to the claim 
for a TDIU. .
 
The RO's letter should include specific 
notice as to the type of evidence needed 
to substantiate the claim for a TDIU.   
To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter remaining on appeal that are 
not currently of record.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  The RO should also ensure that 
its letter meets the requirements of the 
decision in Dingess/Hartman, cited to 
above, as appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a TDIU 
in light of all pertinent evidence and 
legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


